D.W. NELSON, Circuit Judge,
dissenting:
The holly and the ivy, jingling bells, red-nosed reindeer, and frosty snowmen this is not. What this case is about is Hawaii’s endorsement, by means of a state holiday, of a day thoroughly infused with religious significance alone. Because I believe that such a state establishment of religion violates both the purpose and effects prongs of Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), I respectfully dissent.
/. PURPOSE
A.
The first prong of the Lemon test requires that “the statute ... have a secular legislative purpose.” Id. at 612, 91 S.Ct. at 2111. Though this seems rather straightforward, the Supreme Court has subsequently been less clear about how much secular purpose is required to satisfy the test. The critical question is whether a or any legitimate secular purpose is sufficient or whether the actual or primary purpose of the legislation must be secular. The majority believes that “a legitimate, sincere secular purpose” is sufficient. Majority op. at 776. For support, it musters the language in Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984), that “a secular purpose” is all that is required, id. at 681 n. 6, 104 S.Ct. at 1363 n. 6 (emphasis added), and in Bowen v. Kendrick, 487 U.S. 589, 108 S.Ct. 2562, 101 L.Ed.2d 520 (1988), that only a statute “motivated wholly by an impermissible [i.e., religious] purpose” will fail the purpose prong. Id. at 602, 108 S.Ct. at 2570.
*783The majority’s great reliance on these two cases, however, is troublesome in its selectivity, for the Court has also said quite a few times that more than a or any secular purpose is required. The most critical instance is Justice O’Connor's concurrence in Lynch, where she noted that the purpose prong “is not satisfied ... by the mere existence of some secular purpose, however dominated by religious purposes.” Lynch at 690-91, 104 S.Ct. at 1368 (O’Connor, J., concurring).1 Soon thereafter, a majority of the Court, in Wallace v. Jaffree, 472 U.S. 38, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985), adopted Justice O’Connor’s Lynch language in looking to “ ‘whether government’s actual purpose is to endorse or disapprove of religion.’ ” Id. at 56, 105 S.Ct. at 2489-90 (quoting Lynch at 690, 104 S.Ct. at 1368 (O’Connor, J., concurring)) (emphasis added). Edwards v. Aguillard, 482 U.S. 578, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987), later quoted the exact same language concerning “actual purpose.” Id. at 585, 107 S.Ct. at 2578. That opinion also mentioned the “legislature’s preeminent [not “wholly”] religious purpose,” id. at 590, 107 S.Ct. at 2581 (emphasis added), its “predominate religious purpose,” id., the “preeminent purpose ... to advance the religious viewpoint,” id. at 591, 107 S.Ct. at 2581-82, and “the Act’s primary purpose.” Id. at 592, 107 S.Ct. at 2582. Previously, Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980), held that posting the Ten Commandments in schools violated the purpose prong despite an avowed secular purpose. See Lynch at 691, 104 S.Ct. at 1368-69 (O’Connor, J., concurring).
Even Kendrick, which is the majority’s only support for its explanation of the purpose prong, see supra n. 1, cuts both ways. After initially positing a “wholly impermissible purpose” test, id. at 602, 108 S.Ct. at 2570, the Court reverses field in the penultimate sentence of its purpose section: “There is simply no evidence that Congress’ ‘actual purpose’ in passing the AFLA was one of ‘endorsing religion.’ ” Id. at 604, 108 S.Ct. at 2572 (citing Edwards at 589 & 594, 107 S.Ct. at 2581 & 2583) (emphasis added).2
Analysis of these cases thus reveals that the Supreme Court wishes courts to look to the actual or primary or predominant purpose, rather than to any legitimate secular purpose. The majority, however, does not even grapple with the dilemma of which formula to apply: any legitimate secular purpose or the actual purpose. Instead, it simply invokes the first without refuting the second. The majority thus selects a formula that effectively reads the purpose prong out of the Lemon test.
I firmly believe that “primary” or “actual” secular purpose is both the test that the Supreme Court has articulated and a far preferable formulation. If a legislature need merely come up with any secular purpose that is sincere and not a sham, we have effectively gutted this prong. For instance, a legislature could decide that a state building would be enlivened by decoration, surely a reasonable secular purpose, and then install a beautiful creche on its staircase or a decorated star of David on its lawn. Both could undoubtedly adorn otherwise dreary government buildings and thereby create an improved aesthetic appearance, but I cannot believe either would pass constitutional muster. A far more logical approach is to examine whether the central or actual purpose behind the government’s actions was secular or religious.
B.
Having determined that courts must seek out the primary purpose, the obvious place to start is the legislative history. Ed*784wards v. Aguillard, 482 U.S. 578, 594-95, 107 S.Ct. 2573, 2582-83, 96 L.Ed.2d 510 (1987). Though I agree with the majority that the committee report on the 1939 bill is the best evidence of purpose, I cannot subscribe to the majority’s exegesis of this report.
The majority believes that a reading of the long paragraph from the 1939 committee report, quoted in majority op. at 775, demonstrates that “the legislative purpose for the bill was that Hawaii should have more legal holidays.” Id. at 775-776 (internal quotation omitted). I find such an interpretation baffling. The heart of this paragraph is the juxtaposition of the following two sentences:
Some feel that we already have too many holidays to the detriment of both private and public business. On the other hand, others feel equally strongly that Good Friday being in theory at least a day of solemn religious observance by the members of the various churches and religious denominations should be given legal sanction.
Haw.Bill H.Stand.Comm.Rep. No. 254 (H. bill No. 39), reprinted in 1939 Haw.H.J. 890. This excerpt makes manifest that the division was not between those who thought that there were too many holidays and those who thought there were too few. On the contrary, the division was between those who wished to create Good Friday as a legal holiday because of its religious significance and those who felt there were too many holidays. In mentioning earlier tabled bills, the majority only reinforces the theory that earlier refusals to enact Good Friday as a holiday were finally overridden by the importance of religious observances of this holy day.
The citations to the legislative history of the 1941 bill, see majority op. at 775, are similarly unhelpful to the majority. The committee report was responding to a bill proposing both Lincoln’s Birthday and Good Friday as holidays. The committee “feels that Good Friday should be set aside as a legal holiday but feels that, inasmuch as Washington’s Birthday is a legal holiday and falls within the short month of February, to have another holiday within that month would be inadvisable.” Haw.Sen. Stand.Comm.Rep. No. 296 (H. Bill No. 154), reprinted in Haw.Sen.J. 710. This quotation makes no mention of why the committee felt Good Friday should be adopted as a legal holiday, only that dates governed the decision to reject Lincoln’s Birthday. The majority thus greatly strains its inference in claiming that Good Friday’s selection was dictated by calendar concerns.
C.
Even if the primary purpose behind creating a new holiday was secular, the decision to choose the specific date of Good Friday was not. In other words, if we look at the decision in two parts — to create a holiday and then to choose a date — the second decision clearly bore a religious purpose. It is difficult to think of more perspicuous language than “in view of the religious significance of Good Friday.” Rep. No. 254. Though the majority attempts to get around this, its efforts are unsuccessful. The committee report also noted that Good Friday is a “day of solemn religious observance.” Id. The purpose of picking the date of the Friday before Easter was primarily motivated by religious concerns. There is no primary secular purpose for picking that date instead of any other.
The majority attempts to rebut this two-part analysis by relying on the principle of accommodation. There is no doubt that “ ‘the government may (and sometimes must) accommodate religious practices and that it may do so without violating the Establishment Clause.’ ” Corporation of the Presiding Bishop v. Amos, 483 U.S. 327, 334, 107 S.Ct. 2862, 2867, 97 L.Ed.2d 273 (1987) (quoting Hobbie v. Unemployment Appeals Comm’n., 480 U.S. 136, 144-45, 107 S.Ct. 1046, 1050-51, 94 L.Ed.2d 190 (1987)). However, the Supreme Court has made equally clear that “[gjovernment efforts to accommodate religion are permissible when they remove burdens on the free exercise of religion.” County of Allegheny, 492 U.S. at 601 n. 51, 109 S.Ct. at 3105 n. 51 (emphasis added). See id. 492 U.S. at 631, 109 S.Ct. at 3121 (O’Connor, J., *785concurring) (“the government can accommodate religion by lifting government-imposed burdens on religion”) (emphasis deleted); Wallace v. Jaffree, 472 U.S. 38, 57 n. 45, 105 S.Ct. 2479, 2490 n. 45, 86 L.Ed.2d 29 (1985) (no need to accommodate because “no governmental practice impeding students from silently praying.”); Amos, 483 U.S. at 336, 107 S.Ct. at 2868 (accommodation allowed because Congress imposed a “significant burden on a religious organization [by] requiring] it ... to predict which of its activities a secular court will consider religious.”).3
Just as County of Allegheny found no burden on Christians wishing to display creches, the evidence has not established that any exists here for those who wish to observe Good Friday in a religious manner. In that case, “Christians remain free to display creches in their homes and churches,” County of Allegheny, 492 U.S. at 601 n. 51, 109 S.Ct. at 3105 n. 51, and here, Christians may take Good Friday off or seek leave to at least go worship for a few hours. To be sure, not to proclaim Good Friday a state holiday “deprives Christians of the satisfaction of seeing the government adopt their religious message as [its] own, but this kind of government affiliation with particular religious messages is precisely what the Establishment Clause precludes.” Id. Without this statute, Christians would not be prohibited from honoring Good Friday; rather, the day would simply not be a public holiday.
In sum, the actual purpose of the Hawaii’s bill was to “give[ ] legal sanction” to the observance of Good Friday. Rep. No. 254. Since accommodation cannot save this statute, I believe that it is clearly violative of Lemon’s purpose prong and thus unconstitutional.

II. EFFECTS

The second prong of the Lemon test requires the statute’s “principal or primary effect ... [to] be one that neither advances nor inhibits religion.” Id. at 612, 91 S.Ct. at 2111 (citation omitted). Justice O’Con-nor’s concurrence in Lynch modified this somewhat, arguing that the key is “that a government practice not have the effect of communicating a message of government endorsement or disapproval of religion.” Id. at 692, 104 S.Ct. at 1369 (O’Connor, J., concurring) (emphasis added). This “endorsement” test has since been adopted by the Court, as County of Allegheny has recently made clear. See id. 492 U.S. at 592-93, 109 S.Ct. at 3100 (noting cases that have used “endorsement”). The majority here, not in disagreement, uses the formula of whether the “ ‘challenged governmental action is sufficiently likely to be perceived by adherents of the controlling denominations as an endorsement, and by the nonadherents as a disapproval of their religious choices.’ ” Majority op. at 777 (quoting School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 390, 105 S.Ct. 3216, 3226, 87 L.Ed.2d 267 (1985)). The difficulty, I believe, is that they do not follow their own test.
The majority supports its effects section with two different arguments. The first is that this case is similar to McGowan v. Maryland, 366 U.S. 420, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961), where the Supreme Court upheld the constitutionality of Sunday closing laws. The second is that by placing Good Friday in the same context as other secular holidays, the state has negated any impermissible endorsement of religion. After discussing my objections to both of these theories, I will explain why I believe this to be a clear instance of state endorsement of religion.
*786A.
The majority’s equation of McGowan with this case implies that Sundays and Good Friday at present have similar secular effect. To say these are of comparable secular magnitude is to argue that a candle and the sun are similar because they both give off light. While Sunday holds unique meaning for those of many faiths as well as those of none, Good Friday is still essentially a holiday with Christian connotations. As the majority noted in McGowan:
[I]t is common knowledge that the first day of the week has come to have special significance as a rest day in this country. People of all religions and people with no religion regard Sunday as a time for family activity, for visiting friends and relatives, for late sleeping, for passive and active entertainments, for dining out, and the like .... Sunday is a day apart from all others.
Id. at 451-52, 81 S.Ct. at 1118; see also id. at 507, 81 S.Ct. at 1179 (Frankfurter, J., concurring) (“For to many who do not regard it sacramentally, Sunday is nevertheless a day of special, long-established associations, whose particular temper makes it a haven that no other day could provide.”) (emphasis added).
Good Friday, on the other hand, carries no such wide-ranging appeal. We need think only of the schoolchild who asks her teacher why she gets Sundays and Good Friday off. The answer must be that the former are days of rest and the latter a commemoration of the death of Jesus Christ. Selecting a state holiday does much more than enable citizens to relax; it communicates a critical message about the state’s priorities. See, infra, section II-C. While the present effect of Sunday is not to favor one sect over another, that of Good Friday endorses Christianity. As County of Allegheny underscored:
Whatever else the Establishment Clause may mean ... it certainly means at the very least that government may not demonstrate a preference for one particular sect or creed (including a preference for Christianity over other religions). The clearest command of the Establishment Clause is that one religious denomination cannot be officially preferred over another.
Id. 492 U.S. at 605, 109 S.Ct. at 3107 (internal quotation omitted).
The majority also argues that this holiday has been ongoing for fifty years and thus may be analogized to Sunday closing laws. Yet the majority earlier admitted that the “unique history” of legislative prayer in Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983), did not apply to this case. Majority op. at 772. Sunday has a history far more intertwined with our nation’s founding than Nebraska’s legislative prayer. In fact, Sunday restrictions were in force two centuries before Nebraska even entered the union. See McGowan, 366 U.S. at 433, 81 S.Ct. at 1109. Thus if Marsh is not applicable to this case because Good Friday as a holiday has not attained the unique character of Nebraska legislative prayer, certainly McGowan cannot apply either. Furthermore, County of Allegheny points out that not “all accepted practices 200 years old and their equivalents are constitutional today.” Id. 492 U.S. at 603, 109 S.Ct. at 3106. If 200 years does not necessarily suffice to sanitize an otherwise violative establishment of religion, then the fact alone that Hawaii’s practice has occurred for 50 years is similarly of little value.4
The majority mentions, in addition, that Good Friday “has become a popular shopping day in Hawaii,” majority op. at 778, and notes the economic benefits to businesses because of the holiday. I do not gainsay the remunerative nature of the holiday for business, but this is an ancillary *787result, not a secular effect, of any state holiday. See Lynch, 465 U.S. at 685, 104 S.Ct. at 1365 (“That the display brings people into the central city, and serves commercial interests and benefits merchants and their employees, does not ... determine the character of the display.”).
Finally, to argue that Christian employees alone are not given the day off is to erect a man of material flimsier than straw. The fact that such a statute would be so patently unconstitutional does not shed any light on the present one. Christians and nonChristians alike were free to gaze upon Allegheny’s creche, but that, quite obviously, did not cure the constitutional flaw.
B.
The Court in County of Allegheny reminds us of another crucial aspect of the effects prong: context. A majority of the Court noted that under Lynch “the effect of a creche display turns on its setting. Here, unlike in Lynch, nothing in the context of the display detracts from the creche’s religious message.” Id. 492 U.S. at 598, 109 S.Ct. at 3103-04 (emphasis added). The menorah in County of Allegheny was linked with a tree, the creche in L/ynch was placed amidst other secular symbols, and the funds in Bowen were disbursed to religious and nonreligious groups, and all were upheld as constitutional. Without any countervailing secular context, the creche in County of Allegheny was found to have violated the Establishment Clause. Here the legislature has created a “creche alone” situation in its declaration of Good Friday as a state holiday. No secular mitigating factors appear to lend context to this decision or to offset the religious nature of this day.
The majority’s context argument is that Good Friday’s placement on the roll of public holidays amidst secular days diminishes its endorsing effect. Majority op. at 779-780. The context, in other words, is the list of holidays. Such an argument cannot be maintained. This is equivalent to saying that if the state erected secular displays on assorted sites, this would balance a creche on another site. Just as the context in that example should not be all displays anywhere in the state or even city, the context here cannot be all holidays, regardless of how temporally far apart.5 Furthermore, under the majority’s context rationale, the state could decide tomorrow that all of holy week or any of the numerous saints’ days should be holidays and that their placement on the holiday roll would be balanced by all the other secular holidays. It seems that the majority would support as a state holiday any uniquely religious day on the grounds that because it is a state holiday, it must be of primarily secular content. A greater switch in cause and effect is difficult to imagine. The reason that the holiday roll is filled with patriotic and secular days is because the state may not make any laws respecting the establishment of religion.6
The majority’s other point in its discussion on context is that a state’s “mere *788calendar recognition” of a religious holiday is less of an endorsement of religion than public displays of religious symbols. Majority op. at 780. This argument is no more tenable than the last. “Mere calendar recognition” is a euphemism for “state-declared holiday.” The majority believes that the state’s declaration of a public holiday and its closing of state offices on a purely religious day is somehow less of an endorsement of Christianity than is the erection of a crucifix on state property, and it notes that the display eases have not held to the contrary. Those cases, though, have never discussed the constitutionality of state declarations of purely religious days as public holidays. I believe that such an establishment of religion is clearly more offensive than state decorations with religious themes.
C.
Overall, I cannot believe that the establishment of Good Friday as a state holiday can survive the endorsement test. As Justice O’Connor stressed in her County of Allegheny concurrence,
If government is to be neutral in matters of religion, rather than showing either favoritism or disapproval towards citizens based on their personal religious choices, government cannot endorse the religious practices and beliefs of some citizens without sending a clear message to nonadherents that they are outsiders or less than full members of the political community.
Id. 492 U.S. at 627, 109 S.Ct. at 3119 (O’Connor, J., concurring). In this case, the legislature sends the message to non-Christians that it finds Good Friday, and thus Christianity, to be a religion worth honoring, while their religion or nonreligion is not of equal importance. In fact, the government promotes Western Christians above Eastern Christians, whose Easter and Good Friday almost always fall on different dates. By declaring Good Friday a holiday, the state places its imprimatur on both the Christian rites and practices observed on that day and to Western Christianity in general. No other state holiday in the calendar bears anywhere near the religious implications of Good Friday, with the exception of Christmas, whose religious and secular traditions are intertwined. See infra section IV. Hawaii’s benefit to religion is not “indirect,” “remote,” or “incidental,” see Lynch at 683, 104 S.Ct. at 1364; on the contrary, it is an open and obvious bestowal of approval on a critical religious day for Western Christians.
To order time and mark its passing are unique means by which communities define themselves. In selecting particular state holidays, the polity does more than honor the past; it identifies the people, events, and values from which it draws inspiration and seeks guidance. The celebrations provide a sense of continuity with remote times, bestowing upon the present the virtues of the past. Hawaii’s decision, therefore, should not be dismissed as a bagatelle or applauded simply because it provides an additional day of repose; on the contrary, it should be regarded as a weighty, solemn statement, at once reflecting and shaping the collectivity’s character.
The majority, I fear, underestimates the importance of such decisions. And yet, we are reminded daily of their role and significance to people around the globe. The French Jacobins are perhaps the most apt example in their swift introduction of their own calendar, which bore new names for months and even dated their accession to power as Year I. In the Third World, victorious revolutionary movements are quick to solemnize historical dates: e.g., November 1st in Algeria, July 26th in Cuba. At this very moment we wonder how long October 17th will remain a national holiday in the Soviet Union. Indeed, the majority need not have searched so far in time or space, as fierce debates over the celebration of Martin Luther King Day attest to our own extreme sensitivity to this issue.
There is, as I have explained, good reason for such emotional reactions. By honoring a given day, the state endorses an event as a fair reflection of its beliefs; it establishes that event as a privileged repository of its values. Despite the potential *789for impassioned disputes, a state is free to do this as far as secular occurrences are concerned — hence the 4th of July, Presidents’ Day, Labor Day, or Memorial Day. But the First Amendment must exclude from this list those days that are remembered for their religious significance alone. Today, and with the blessing of the majority, we are told that it need not. I believe that by declaring Good Friday a state holiday, Hawaii has endorsed a day thoroughly infused with religious meaning; such endorsement has
[t]he effect on minority religious groups, as well as on those who may reject all religion, ... [of conveying] the message that their views are not similarly worthy of public recognition nor entitled to public support. It was precisely this sort of religious chauvinism that the Establishment Clause was intended forever to prohibit.
Lynch at 701, 104 S.Ct. at 1374 (Brennan, J., dissenting) (emphasis added) (internal footnote omitted). I am unable to countenance such an endorsement.

Ill ENTANGLEMENT

Lemon’s third prong states that “the statute must not foster an excessive government entanglement with religion.” Id. at 613, 91 S.Ct. at 2111 (internal quotation and citation omitted). Though I am troubled by the necessity of having the Western Christian Church dictate the date of a state holiday each year, I would probably concur with the majority that this is not the sufficiently enduring entanglement required to invalidate the law. Further, while I am also concerned by the political divisiveness engendered by such a law, since Buddhists and others have sought to have their religious holidays similarly honored, I also agree with the majority that this is not sufficient alone to overturn the holiday’s establishment. I do not agree, however, that the timing of other religious groups’ efforts to enact other state holidays is at all dispositive. In any event, since I would overturn the law on either the purpose or effects prongs, I will not venture to say whether the combination of the date and the political divisiveness would suffice to create political entanglement.

IV. GOOD FRIDAY, CHRISTMAS, AND THANKSGIVING

The district court made the additional effort to show that Good Friday is of a similarly secular nature as Christmas and Thanksgiving. Cammack v. Waihee, 673 F.Supp. 1524, 1539 (D.Hawaii 1987) (“this court concludes that Good Friday and Christmas stand on equal footing before the First Amendment”). It is true that the majority does not “accept the contention” that the observance of Good Friday has become secularized to the same extent as celebrations of Christmas and Thanksgiving. Majority op. at 782 n. 19. Yet it still notes that the average Hawaiian would view the inclusion of Good Friday as a holiday as no more of an establishment of religion than Christmas, id. at 781, relies on Thanksgiving and Christmas as religious holidays in its context section, id. at 780, and makes other analogies between Christmas and Good Friday as religious holidays. Id. at 780. Because I strongly disagree with the theory that Good Friday may be compared in its religious and secular makeup with Thanksgiving and Christmas, I add this section.
First and foremost, I do not think that the Supreme Court agrees either. For example, “[a]s observed in this Nation, Christmas has a secular as well as a religious dimension.” County of Allegheny, 492 U.S. at 579, 109 S.Ct. at 3093 (footnote omitted). In fact, “[i]t has been suggested that the cultural aspect of Christmas in this country now exceeds the theological significance of the holiday.” Id. at n. 3. Justice O’Connor has noted, “[T]he celebration of Thanksgiving as a public holiday, despite its religious origins, is now generally understood as a celebration of patriotic values rather than particular religious beliefs.” Id. 492 U.S. at 631, 109 S.Ct. at 3121 (O’Connor, J., concurring). Justice O’Con-nor continued, “Christmas is a public holiday that has both religious and secular aspects ...” Id. 492 U.S. at 633, 109 S.Ct. at 3122 (O’Connor, J., • concurring). See also Lynch (Christmas “has very strong *790secular components and traditions.” Id. at 692, 104 S.Ct. at 1369 (O’Connor, J., concurring)).7
Though the Court has not mentioned Good Friday, it has spoken on Easter: “The Easter holiday celebrated by Christians may be accompanied by certain ‘secular aspects’ ... but it is nevertheless a religious holiday.” County of Allegheny, 492 U.S. at 633, 109 S.Ct. at 3122 (O’Connor, J., concurring). If Easter, the Easter Bunny notwithstanding, is still in essence a religious holiday, what does that say about Good Friday? Simply stated, Good Friday has no secular symbols or accompanying secular celebration.
On one side of the holiday ledger we may place secular symbols: stockings, Santa Claus, elves, reindeer, and pilgrims, Native American maize, turkey, and cranberry; on the other side we place religious symbols: creches, menorahs, palms, and crucifixes. While Good Friday is associated with the religious symbol- of Jesus Christ on the cross, it is, very much unlike Thanksgiving and Christmas, associated with no secular symbols at all. In fact, I think that we would insult observing Christians by characterizing Good Friday, a solemn day of worship and reflection on the death of Jesus Christ, as a day of convivial secular celebration. Easter, perhaps because it is a celebration of Jesus’ resurrection, does have some secular components such as egg hunts and chocolate bunnies, and may, in this fashion, begin to approach Thanksgiving and Christmas. Good Friday, bereft of secular symbols or joyous festivity, simply does not belong in the same category. Indeed, while the death of Jesus Christ dominates Good Friday, for many, the reigning images of Christmas are the secular Ghosts of Christmas Past, Present, and Yet to Come.
Another telling example is that people of many religions or of no religion at all celebrate Thanksgiving and even Christmas, but it would be difficult to find atheists, Jews, or Baha’is engaging in Good Friday commemorations. Christmas, indeed, may be seen as a whole season, which the man who is perhaps its greatest secularizer described as “a good time; a kind, forgiving, charitable, pleasant time; the only time I know of, in the long calendar of the year, when men and women seem by one consent to open their shut-up hearts freely, and to think of people below them as if they really were fellow-passengers to the grave, and not another race of creatures bound on other journeys.” Dickens, A Christmas Carol 8-9 (Bantam ed. 1986). To say that such an ecumenical spirit pervades Good Friday is simply untenable. I must agree that there is no evidence that “the Christian holy day of Good Friday has become secularized in any degree during the course of its longtime observance by Christian sects.” Mandel v. Hodges, 54 Cal.App.3d 596, 612, 127 Cal.Rptr. 244 (1976). Indeed, “the passage of time has not converted Good Friday into a secular holiday or freed it of its clearly religious origins.” Griswold Inn, Inc. v. State, 183 Conn. 552, 441 A.2d 16, 21 (1981) (holding state law banning liquor sales on Good Friday unconstitutional).
I find this equation of Good Friday with Christmas and Thanksgiving both distasteful to practicing Christians, who do not wish a serious day permeated by mirth and levity, and unsettling to adherents of other religions or nonreligious persons, who would not desire their secular celebrations of Thanksgiving and Christmas to be linked to a holiday they could not imagine honoring.
I, therefore, respectfully dissent.

. It is noteworthy that Justice O’Connor provided the fifth vote for the Lynch majority. Therefore, since her concurrence explicitly rejects the notion that any secular purpose will do, the majority’s cite of Lynch on this point is not a cite to a majority holding. The majority, then, is left only with Kendrick for support.


. In its most recent case on the Establishment Clause, which obviously postdates Kendrick, the Court’s liberal quoting from Justice O’Connor’s Lynch concurrence makes it clear that the Court continues to adopt that reasoning. See County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 593-94, 109 S.Ct. 3086, 3100-01, 106 L.Ed.2d 472 (1989).


. The majority argues that “[t]he County of Allegheny footnote does not purport to describe the outer limits of permissible accommodation.” Majority op. at 776 n. 15. Since they have come up with no cases that push that limit further, their proposition is mere speculation and can hardly help us in this case.
Further, the discussion of Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952), is unavailing. Zorach was decided before the Lemon test was articulated and has never been cited since by a majority of the Court on the issue of accommodation. Justice Kennedy in dissent in County of Allegheny relies on Zorach for an accommodationist argument, see 492 U.S. at 658, 109 S.Ct. at 3135 (Kennedy, J., concurring in part and dissenting in part), but the present case represents no more of an example of accommodation than did the creche display.


. Marsh and McGowan are cases that are largely based on particular laws’ history being intertwined with the state’s secular life. Good Friday should not receive similar judicial dispensation, for while ”[t]here have been breaches of this command ["that one religious denom-¡nation cannot be officially preferred over another’’] throughout this Nation’s history, ... they cannot diminish in any way the force of the command." County of Allegheny, 492 U.S. at 605, 109 S.Ct. at 3107.


. Even were we to buy into this dubious notion that the holiday roll should be the context, Good Friday is not aided. In such a circumstance, the only holidays with any religious origin— Thanksgiving, Christmas, and Good Friday — all belong to the Christian faith. Even Justice Kennedy, who thought that both displays in County of Allegheny were constitutional, agrees:
[I]f a city chose to recognize, through religious displays, every significant Christian holiday while ignoring the holidays or all other faiths, the argument that the city was simply recognizing certain holidays celebrated by its citizens without establishing an official faith or applying pressure to obtain adherents would be much more difficult to maintain.
County of Allegheny, 492 U.S. at 664 n. 3, 109 S.Ct. 3139 n. 3 (Kennedy, J., dissenting).


. The textual sentence that precedes Justice Brennan's footnote that the majority cites, see majority op. at 780, states that "it is clear that the celebration of Christmas has both secular and sectarian elements.” Lynch, 465 U.S. at 710, 104 S.Ct. at 1378-79 (Brennan, J., dissenting). His point is that because Christmas is secular, it is on the list of holidays. The footnote admittedly proves the obverse by saying that we may infer its secular context from the company it keeps. Id. at 710 n. 16, 104 S.Ct. at 1378-79 n. 16. The ultimate point, however, is that Justice Brennan does not state or imply that simple inclusion on the holiday roll confers secularity.


. See also American Civil Liberties Union v. City of St. Charles, 794 F.2d 265, 271 (7th Cir.1986), where Judge Posner explained:
Christmas is a national holiday, celebrated by nonobservant Christians and many nonChris-tians, as well as by believing Christians. It owes its status, in part anyway, to the fact that most Christmas symbology either is unrelated to Christianity or is no longer associated with it in popular understanding. There is nothing distinctively Christian about reindeer, Santa Claus, gift-giving, eggnog, tinsel, toys, retail sales, roast goose, or the music (as distinct from the words) of Christmas carols.